Title: To George Washington from Brigadier General Mordecai Gist, 29 March 1780
From: Gist, Mordecai
To: Washington, George


          
            [29 March 1780]
          
          from a view of the operating force of our Army here, I am Induc’d to believe it would be inconsistent with the public good to detach any part of it to the Southward at this present time, and altho the Situation of General Lincoln and the safety of those States require Immediate Assistance, Yet a reinforcement from this pla⟨ce⟩ wou’d arrive too late for the Defence of Charles Town and enable the Enemy at N. York in the mean time to act Offensively.
          if on the reduction of Charles Town General Clinto⟨n⟩ should be Instructed to Garrison the post, to leave shipping for the Security of the Harbour, and return with the remg force to carry on the operations of the Campaig⟨n⟩ here—the present peculiar situation of our Garrison at W. point, and his superiority of Numbers wou’d ad⟨d⟩ the Chance in his favor, for a double conquest.
          it Appears that 2800 Men must be dischargd from the Army by the last of May, and that the respective sta⟨tes⟩ have adopted no other Measures than voluntary enlistments to compleat their several quota’s from whence we may Judge that not more than ⅓d of the number voted for, will be sent to the Field this Campaign; this will produce a reinforcement of about 3000 men exclusive of Virginia, & add only 200 to our present force; Our Army will then consist of about 10,800, from which the Staff department must in some measure be supplied, and provided a detachment of 2000 shoud be sent to the Southward, and the Recruits as mentiond not arrive before the 1st July, our whole effective force

would not exceed 5800 for the month of June. while that of the Enemy, (allowing 3000 to Garrison Charles Town) wou’d be upwards of 14,000 strong—and if at this juncture a diversion should be made by Butler and his savages on our Western Frontiers, our force with the Militia might be found inadequate, to counteract their designs.
          if the State of Virginia raises ⅓ of her deficiency it will amount to 1300 Men, which added to the Regular Troops already in that State will make a reinforcement, equal to any that could prudently be sent from this place, and save a Number of Men, that are generally lost on long and tedious Marches.
          until the Number of the Enemys intended embarkation can be Assertained I think no offensiv⟨e⟩ operations on our part can be effected.
          
            M: Gist B.G.
          
        